Citation Nr: 0706128	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-35 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for anxiety.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for obesity, including 
as secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 RO decision.  An October 2005 RO 
decision denied service connection for obesity as secondary 
to service-connected disability.  The veteran testified 
before the Board in September 2006.

In October 2005, the RO also denied a claim for a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating).  The veteran 
filed a notice of disagreement, and the RO issued a statement 
of the case in October 2006.  However, the veteran did not 
file a timely substantive appeal, this particular issue is 
not before the Board at this time.

The issues of whether new and material evidence has been 
received to reopen the claim for service connection for 
anxiety and the claim for service connection for obesity, 
including as secondary to service-connected disability, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  An in-service stressor has not been verified by the 
objective evidence of record.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

Here, the RO sent correspondence in August 2004 and October 
2006; a rating decision in February 2005; a statement of the 
case in July 2005; and a supplemental statement of the case 
in May 2006.  These documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the February 2005 decision) or even the final 
adjudication (the May 2006 supplemental statement of the 
case) is harmless.  The Board finds that even if there is any 
defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (May 2006 supplemental statement 
of the case).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA has also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.

In light of the Board's denial of the veteran's claim, no 
disability rating or effective date will be assigned, so 
there can be no possibility of any prejudice to the appellant 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  For the above reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide the 
issue discussed in this decision.

The veteran contends that he now has PTSD due to his military 
service.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service."  Watson v. Brown, 309, 314 
(1993).  To establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Thus, 
one of the requirements for service connection is competent 
evidence that a claimed disability currently exists.  See 
Degmetich, supra; Brammer, supra.  The determination is based 
on analysis of all the evidence and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

In addition, service connection for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and the claimed inservice stressor; 
and credible evidence that the claimed inservice stressor 
actually occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).

VA records in the veteran's claims file contain diagnoses of 
PTSD.  The Board notes, however, that a diagnosis of PTSD, 
related to service, based on an examination which relied upon 
an unverified history, is inadequate.  West v. Brown, 7 Vet. 
App. 70, 77 (1994).  It must therefore be determined whether 
there exists a stressor which has been verified from official 
sources or if there is credible supporting evidence from 
another source that a stressor claimed by the veteran 
occurred.

The Board observes that if a claimed stressor relates to 
combat, service department evidence that the veteran engaged 
in combat, or received certain personal awards normally 
associated with combat, will be accepted (in the absence of 
evidence to the contrary) as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f).  If, 
however, the VA determines that the veteran did not engage in 
combat with the enemy, the veteran's lay testimony, by 
itself, is not sufficient to establish the occurrence of the 
alleged stressor.  Instead, the record must contain credible 
supporting evidence which corroborates the veteran's 
testimony or statements.  38 C.F.R. § 3.304(f); Cohen, supra.

The Board notes that the veteran's service personnel records 
do not show that he received medals or decorations which 
verify combat.  Indeed, there is no service department 
evidence that the veteran engaged in combat, and so service 
connection for PTSD requires credible supporting evidence 
that a claimed inservice stressor actually occurred.  38 
C.F.R. § 3.304(f).

While an April 1973 service medical record noted that 
"tension" was one of many factors that aggravated his 
epigastric pain, the service medical records -- including his 
service separation examination -- contain no findings or 
diagnoses of a psychiatric disorder.

While VA treatment records contain diagnoses of PTSD, the 
records do not note specific in-service stressors supporting 
the PTSD diagnosis.  Instead, the PTSD diagnoses, like the 
one contained in a December 2005 VA psychiatric examination, 
appear to be linked in a general way to the veteran's service 
in Vietnam.

The veteran's reported in-service stressor essentially 
includes knowing about the death of shipmates (but not 
knowing their names) and being impacted in particular by the 
death of a service comrade, D. W.  In attempting to confirm 
this stressor, however, the RO found no casualty conforming 
to the description of D.W. as given by the veteran.

After a careful review of the evidence, the Board must 
conclude that a claimed stressor has not been verified by 
credible supporting evidence, and the veteran's claim for 
service connection for PTSD therefore does not meet the 
requirements of 38 C.F.R. § 3.304(f).  The Board observes 
that at the September 2006 Board hearing, the veteran stated 
that he had not personally known D.W.  He also stated that he 
did not really believe his problems were related to PTSD.  In 
fact, the veteran essentially indicated that he was not 
really pursuing a claim for service connection for PTSD.

While the question of whether a proven stressor is sufficient 
to support a diagnosis of PTSD is a medical question, the 
question of whether an alleged stressor actually occurred is 
a question for VA adjudicators; whether there is credible 
supporting evidence of a veteran's account of a stressor is a 
question of fact and credibility to be determined by the 
Board.  See Cohen.  The lack of sufficiently credible 
supporting evidence of a claimed stressor is the 
determinative factor in this case.

The Board concludes that all of the requirements for service 
connection for PTSD have not been fulfilled, and, 
consequently, entitlement to service connection for PTSD is 
not established.  As the preponderance of the evidence is 
against the veteran's claim, the benefit of the doubt 
doctrine does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for PTSD is denied.


REMAND

A review of the claims file reveals that the issue of whether 
new and material evidence has been received to reopen the 
claim of entitlement to service connection for anxiety is not 
yet ready for appellate review.

An unappealed rating decision dated in December 1997 denied, 
in pertinent part, entitlement to service connection for an 
anxiety disorder.  An August 2004 RO letter noted the prior 
denial, and it provided proper notice to the veteran in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Also, a July 2005 statement of the case included the 
provisions of 38 C.F.R. § 3.156.  However, the Board notes 
that during this current appeal the RO has primarily 
adjudicated the PTSD issue and did little in the way of 
discussing or analyzing whether new and material evidence has 
been received to reopen the claim for service connection for 
anxiety.  Based on the veteran's Board hearing testimony that 
he was primarily pursuing service connection for psychiatric 
disability other than PTSD, the Board finds that the RO 
should issue a supplemental statement of the case that more 
fully addresses the issue of whether new and material 
evidence has been received to reopen the claim of entitlement 
to service connection for anxiety.  

As for the issue of whether new and material evidence has 
been received to reopen the claim for service connection for 
anxiety, the Board notes that it is unclear whether all 
pertinent records have been obtained.  At the September 2006 
Board hearing, the veteran testified that he had received 
treatment between 1980 and 1982 from a private physician, Dr. 
Haynes.  While VA records pertaining to that time frame are 
associated with the claims file, the records from the office 
of Dr. Haynes are not.  The RO should attempt to obtain any 
such records from Dr. Haynes.

The Board notes that if additional evidence is obtained as a 
result of this remand or if the RO determines that new and 
material evidence has been submitted, the RO may consider 
whether a VA examination is needed to determine the nature 
and etiology of the veteran's current psychiatric disability.

An October 2005 rating decision denied entitlement to service 
connection for obesity, including secondary to a service-
connected disability.  The veteran disagreed with this issue 
at his September 2006 hearing before the Board, and that 
disagreement has been recorded in writing in the transcript 
of that hearing.  Under these circumstances, the RO should 
provide the veteran and his representative with a statement 
of the case regarding this issue.  See Manlicon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the Board REMANDS these issues for the following 
actions:

1.  Seek to obtain all relevant medical 
records from 1980 to 1982 from a non-VA 
treating doctor, Dr. Haynes.

2.  Readjudicate the issue of whether new 
and material evidence has been received 
to reopen the claim for service 
connection for anxiety.  If the decision 
remains adverse to the veteran, provide 
him and his representative with a 
supplemental statement of the case and he 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

3.  Provide the veteran and his 
representative with a statement of the 
case regarding his claim for service 
connection for obesity, including as 
secondary to service-connected 
disability.  Notify the veteran of the 
requirements for perfecting appeals.  
Only if the veteran files a timely 
substantive appeal regarding this issue, 
then return the case to the Board for its 
review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The RO 
should treat the claims expeditiously.  Claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims must be handled expeditiously.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
PANAYOTIS LAMBRAKOPOULOS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


